UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


BRIAN KEITH WAUGH,                 :
                                   :
          Plaintiff,               :
                                   :
     v.                            : Civil Action No. 09-0250 (JR)
                                   :
ANHEUSER-BUSCH INBEV, et al.,      :
                                   :
          Defendants.              :

                              MEMORANDUM

          Brian Keith Waugh, plaintiff pro se, alleges copyright

infringement and civil conspiracy claims against defendants

Anheuser-Busch Companies, Inc.1; Nike, Inc.; American Sporting

Goods Corporation; and Adidas International, Inc.      He sued the

same parties, except for Adidas, in 2008.      1:08-cv-01571 RMU.    He

voluntarily dismissed that complaint.      Defendants Nike and

Anheuser-Busch now move to dismiss, arguing, among other things,

that Mr. Waugh’s claims are time-barred.      They are correct, and

their motions to dismiss will be granted.

          Mr. Waugh’s complaint is difficult to follow, but it

appears to allege that, in 1997, the defendants’ shoe designs

began infringing on one of his copyrighted sketches, and that,

during this time, all the defendants engaged in a conspiracy to

discriminate against him through their advertisements.




     1
          Mr. Waugh has incorrectly named this party as
“Anheuser-Busch InBev.”
          Mr. Waugh did not file his complaint within the three-

year statute of limitations for his copyright infringement claim,

17 U.S.C. § 507(b), or the three-year statute of limitations for

his conspiracy claim.   See, e.g., Zandford v. National Ass’n of

Securities Dealers, Inc., 30 F. Supp. 2d 1, 21 (D.D.C. 1998).    By

his own admission, Mr. Waugh was aware of the alleged

infringement and conspiracy in 1997, but he did not file his

complaint until eleven years later.    Mr. Waugh offers no reason

why the applicable statutes of limitations should be tolled.

          The motions to dismiss of Nike and Anheuser-Busch will

be granted.   American Sporting Goods and Adidas were never

served, and plaintiff’s complaint will be dismissed as to those

parties pursuant to Fed. R. Civ. P. 4(m).

          An appropriate order accompanies this memorandum.




                                JAMES ROBERTSON
                          United States District Judge




                               - 2 -